Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-11, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills (US 6,575,286).
Mills shows first and second bearing mounts 24 and 26 which mount bearings 48 and which have inner and outer faces and an aperture for mounting roller 20, an elongated stop member 22, a lever arm 40 rigidly coupled to an outer face of a first bearing mount 24 (see Figure 1) at a location that is offset from the aperture wherein the inner faces of the bearing mounts are removably coupled to first and second ends of the elongated stop member 22 with apertures of the bearing mounts being in alignment along an axis that extends through the apertures.
Re claim 2, Figure 4 shows the stop member as including an angular plate 36.
Re claim 4, Figure 4 shows a roller 20 which has smaller end portions which are mounted in the bearings 48 and a middle portion of the roller is less than a length of the stop member.
Re claim 6, shown is an actuator 38 coupled to the lever arm.
Re claim 7, shown are first and second rollers 20 and 22 among a plurality of rollers in Figure 1 and roller 22 is pivotable about roller 20 such that the stop member extends above an upper surface of the second roller in a stop configuration and a disengaged positioned which allows objects to pass.

Re claim 9, see Figures 1 and 4 for the mounting of the actuator.
Re claim 10, the end portions of roller 20 are longer than roller 22 as can best be seen in Figure 4 where they mount in and extend beyond bearing 48.
Re claim 11, shown is a drive system 56.
Re claim 16, ends of roller 20 are mounted in the apertures which house bearing 48 and the rollers 20 and 22 are mounted parallel with the bearing mounts being pivoted between stop position and a lowered position.
Re claim 17, shown is an actuator 38 which causes pivoting movement of the bearing mounts.
Re claim 18, drive system 56 causes the rollers to rotate in unison.
Re claim 20, see column 4, lines 30-42 which disclose the use of sensors to detect work pieces on the conveyor.
Allowable Subject Matter
Claims 3, 5, 12-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       07/29/2021